
	

114 SRES 443 IS: Designating April 2016 as “National Sarcoidosis Awareness Month”.
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 443
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2016
			Mr. Schumer submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating April 2016 as National Sarcoidosis Awareness Month.
	
	
 Whereas sarcoidosis is an inflammatory disease that can affect almost any organ of the body, but most commonly affects the lungs;
 Whereas sarcoidosis causes the immune system to overreact, causing damage to tissue in the form of granulomas, which are microscopic clumps of inflammatory cells, and interference with the functioning of an organ when too many granulomas form in that organ;
 Whereas sarcoidosis is a multisystem disorder, which means that symptoms vary depending on which organ is affected, and 1/3 of individuals diagnosed with sarcoidosis will experience damage to multiple organs;
 Whereas the cause of sarcoidosis is unknown; Whereas sarcoidosis is classified as a rare disease, but there are an estimated 200,000 individuals in the United States who live with sarcoidosis;
 Whereas sarcoidosis affects all demographics, regardless of age, race, or gender, but is most common among adults between the ages of 20 and 40 and more likely to be severe and chronic in African-Americans;
 Whereas sarcoidosis was the first diagnosis for an overwhelming majority of rescue workers responding to the site of the attacks on September 11, 2001;
 Whereas sarcoidosis patients are often left undertreated or misdiagnosed due to the diverse presentation of sarcoidosis, the lack of knowledge of sarcoidosis among some physicians, and the diagnosis of sarcoidosis through exclusions;
 Whereas the average time it takes to diagnose sarcoidosis is 7 years, and many sarcoidosis patients struggle to find knowledgeable physicians and emotional support resources relating to sarcoidosis;
 Whereas treatment options for sarcoidosis are limited due in part to the lack of informative research and funding specific to sarcoidosis;
 Whereas the Sarcoidosis of Long Island and the Foundation for Sarcoidosis Research— (1)actively advocate for more research to better understand how environmental or occupational exposures may increase the risk of sarcoidosis; and
 (2)strive to serve individuals afflicted by sarcoidosis by focusing efforts relating to sarcoidosis on public policy, research, funding, patient services, public awareness, education, and finding a cure; and
 Whereas April 2016 is appropriate to designate as National Sarcoidosis Awareness Month, with worldwide events— (1)to increase public awareness of the need to support individuals with sarcoidosis;
 (2)to raise awareness of the environmental and occupational issues associated with sarcoidosis; and (3)to educate medical professionals who care for individuals with sarcoidosis: Now, therefore, be it
			
	
 That the Senate— (1)supports the goals and ideals of National Sarcoidosis Awareness Month; and
 (2)designates April 2016 as National Sarcoidosis Awareness Month.  